Citation Nr: 0703522	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from July 1971 to August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran is service connected for hypertensive 
arteriosclerotic heart disease; hypertension; cystic acne; 
residuals, traumatic iritis, right eye; Osgood Schlatter's 
disease and degenerative arthritis of the left and right 
knees; pes planus with foot spurs, right; constant bilateral 
tinnitus; left elbow disability; right elbow disability; pes 
planus with foot spurs, left; bilateral high frequency 
snonsorineural hearing loss; and residuals, laceration above 
right eye.  

2.  Obesity, including any increase in disability, is not 
related to the veteran's service connected hypertensive 
arteriosclerotic heart disease; hypertension; cystic acne; 
residuals, traumatic iritis, right eye; Osgood Schlatter's 
disease and degenerative arthritis of the left and right 
knees; pes planus with foot spurs, right; constant bilateral 
tinnitus; left elbow disability; right elbow disability; pes 
planus with foot spurs, left; bilateral high frequency 
snonsorineural hearing loss; and residuals, laceration above 
right eye.  

3.  The veteran does not currently have a liver disease, 
injury or disability.


CONCLUSIONS OF LAW

1.  Obesity is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).

2.  A liver condition is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to service connection for obesity 
and a liver condition.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
In a VCAA letter of April 2004 the appellant was informed of 
the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice predated 
the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in April 2004 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  In addition, the 
appellant was provided with proper Dingess/Hartman notice in 
the VCAA letter of October 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).  

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board notes that effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to conform with the 
Court's decision in Allen, by providing that "any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal. 

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App at 470.  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for a disability manifested by 
obesity and for a liver condition.

The veteran is currently service connected for hypertensive 
arteriosclerotic heart disease, hypertension, cystic acne, 
residuals, traumatic iritis, right eye, Osgood Schlatter's 
disease and degenerative arthritis of the left and right 
knees, pes planus, bilateral tinnitus, left elbow disability, 
right elbow disability, bilateral hearing loss and residuals, 
laceration above right eye.  In statements he has claimed 
that his obesity is due to his leg, knee and ankle condition 
which have significantly limited his ability to exercise.  He 
also alleged that his liver condition is due to the 
medications prescribed for his service connected 
disabilities.   

At the outset the Board notes that the veteran has not 
claimed that he incurred either his obesity or a liver 
condition while in combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application.

Obesity

The veteran has alleged that his obesity is due to his 
service connected leg, knee and ankle disabilities which have 
prevented him from exercising.  After a careful review of the 
evidence the Board finds that the evidence is against a 
finding of service connection for obesity.

VA outpatient treatment records dated in March 2004 note that 
the veteran is extremely overweight and recommends that he 
loose weight.  Initially, the Board notes that for purposes 
of this decision and analysis, the Board accepts that obesity 
is a disability.  Therefore, the remaining issue is whether 
the veteran's disability is due to or the result of a service 
connected disease or injury.  See Allen, supra.    

The Board notes that the veteran has not claimed that his 
obesity was incurred in or aggravated by service, but has 
limited his appeal to secondary service connection.  The 
veteran has alleged that his obesity is due to his service 
connected disabilities which prevent him from exercising.  A 
review of the evidence of record shows that while the veteran 
has been noted to be extremely obese, there is no competent 
evidence of record correlating the veteran's obesity to any 
of his service connected disabilities, diseases or injuries.  
The only evidence of record of a nexus between the veteran's 
obesity and his service connected disabilities are his own 
assertions and two statements from friends stating that the 
veteran gained weight after service due to his inability to 
exercise.  The Board notes that the appellant is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno, 6 Vet. App at 470.  However, as a lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Similarly, the veteran's 
friends, as lay persons, are not competent to offer opinions 
on medical diagnosis or causation.  

The Board finds that service connection is not warranted as 
there is no competent evidence of record linking a disability 
associated with obesity, including any degree of disability 
to his service connected disease or injury.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Gilbert v. Derwinski, supra.  
The veteran's claim is denied.

Liver Condition

In order to establish service connection either on a direct 
or secondary basis, there must first be a diagnosis of a 
disease or injury and a disability.  Service connection is 
warranted for a "disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .." 38 U.S.C.A. §§ 1110; see 
also 38 C.F.R. § 3.303(a) (service connection means facts 
showing "a particular injury or disease resulting in 
disability [that] was incurred coincident with service. . . 
."); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (absent a disease or injury incurred during 
service, a veteran cannot satisfy the basic VA compensation 
statutes).  Similarly, 38 C.F.R. § 3.310, requires the 
existence of a disability to establish service connection on 
a secondary basis.  
The Board notes that the veteran has not claimed that his 
liver condition was incurred in or aggravated by service, but 
has limited his appeal to secondary service connection.  He 
alleges that he suffers form a liver condition caused by the 
medication used to treat his service connected disabilities.  
Service medical records are silent for any complaints of or 
treatment for a disease or injury of the liver.  Therefore, 
the Board's analysis will only focus on entitlement to 
service connection on a secondary basis.  

After a careful review of the evidence of record the Board 
finds that the veteran is not entitled to service connection 
for a liver disability.  The Board finds that the evidence of 
record does not establish a current disability of the liver.  
As noted above, to establish service connection on a 
secondary basis a diagnosis of a disease and a disability, 
are required.  There is no evidence of record of a current 
liver disease or disability.  The only evidence of record are 
laboratory tests of February 2004 which show elevated liver 
enzymes.  However, these laboratory tests in and of 
themselves do not establish a diagnosis of a disease or 
disability of the liver.  Therefore, the Board finds that 
there is no current diagnosis of a liver disease or 
disability.  

The only evidence of record of a current liver disease or 
disability are the veteran's own assertion that he has been 
suffering from a liver condition since 2001 or 2002.  
However, this is not competent evidence of a current 
disability.  See Layno, supra.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a liver 
disability is denied.




ORDER

Service connection for obesity is denied.

Service connection for a liver disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


